     Case 2:18-cv-08568-JFW-AS Document 6 Filed 10/05/18 Page 1 of 2 Page ID #:94



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   JOHN J. KUCERA (Cal. Bar No. 274184)
 6   Assistant United States Attorney
     Asset Forfeiture Section
 7        1400 United States Courthouse
          312 North Spring Street
 8        Los Angeles, California 90012
          Telephone: (213) 894-3391
 9        Facsimile: (213) 894-0142
          E-mail:    John.Kucera@usdoj.gov
10
11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                              UNITED STATES DISTRICT COURT
13
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     UNITED STATES OF AMERICA,                No. CV 18-8568
15
16              Plaintiff,                    WARRANT

17                   v.

18   $359,527.06 IN BANK FUNDS;
     $5,848,729.00 IN BANK FUNDS;
19   $372,878.00 IN BANK FUNDS;
     $342,596.00 IN BANK FUNDS;
20   $306,277.00 IN BANK FUNDS;
     $275,328.00 IN BANK FUNDS; AND
21   $527,624.00 IN BANK FUNDS,
22              Defendants.
23
24
          TO: UNITED STATES MARSHALS SERVICE:
25
          A Verified Complaint for Forfeiture having been filed in this
26
     action,
27
          IT IS ORDERED that you seize the defendants, $359,527.06 in Bank
28
     Funds; $5,848,729.00 In Bank Funds; $372,878.00 in Bank Funds;
     Case 2:18-cv-08568-JFW-AS Document 6 Filed 10/05/18 Page 2 of 2 Page ID #:95



 1   $342,596.00 in Bank Funds; $306,277.00 in Bank Funds; $275,328.00 in
 2   Bank Funds; and $527,624.00 in Bank Funds, and cause the same to be
 3   detained in your custody, or in the custody of a Substitute
 4   Custodian, until further notice of the Court, and that you give due
 5   notice to all interested persons that they must file their Claims and
 6   Answers with the Clerk of this Court within the time allowed by law.
 7        YOU ARE FURTHER ORDERED to file this process in this Court with
 8   your return promptly after execution.
 9

10        DATED:    _______________________
11

12

13                                           KIRY K. GRAY, Clerk
14                                           _____________________________
15
                                             Deputy Clerk of Court

16

17

18

19

20

21

22

23

24

25

26

27

28




                                             2
